         

Exhibit 10.102
March 6, 2009
By Overnight Mail
Benedetta I. Casamento
[Home Address]
Dear Benedetta,
On behalf of The Talbots, Inc. (including its subsidiaries, “Talbots” or the
“Company”), we are pleased to offer you the position of Executive Vice
President/Finance in accordance with the following:
Base Salary, Benefits and Perquisites

•   Your initial salary will be at the rate of $400,000 per annum. Your salary
will be paid to you on a bi-weekly basis. Your first review for a possible
salary increase based on demonstrated job performance will be scheduled for the
first quarter of FY 2010 and annually thereafter.

•   Effective one (1) month from your employment start date, you will be
eligible to participate in the Company’s medical and dental benefit plans
currently in effect and generally available at the time to Talbots senior
executives, subject to plan terms and eligibility conditions. Beginning on your
employment start date, you will be eligible to participate in all other benefit
plans currently in effect and generally available at the time to Talbots senior
executives, subject to plan terms and eligibility conditions. Plans are subject
to modification or termination by the Company in its discretion. You will accrue
paid time off on a weekly basis throughout the year at a rate of 4.62 hours per
week. Beginning on your employment start date, you will also be eligible for all
perquisites at a level commensurate with the executive vice president level at
Talbots as in effect from time to time, including any auto allowance and
reimbursement of financial planning expenses as then in effect at the executive
vice president level; provided, however, (i) for fiscal 2009 only, the Company
shall provide you with reimbursement of financial planning expenses up to a
maximum of $10,000, and (ii) the Company will reimburse you for up to $5,000 for
legal expenses incurred by you in connection with the review and execution of
this offer letter. Perquisites will not be grossed up for taxes. You will also
be entitled to a change in control agreement, a copy of which is attached as
Exhibit A (the “Change in Control Agreement”), which will be effective upon
execution and shall remain in effect at all times during your employment with
the Company, unless expressly amended or superseded in writing by the parties
hereto

•   You will be entitled to reimbursement for business travel (including to the
Hingham, Massachusetts corporate headquarters) and other business expenses in
accordance with the Company’s normal business expense reimbursement policy.

•   You will report directly to the chief financial officer or chief operating
officer or chief executive officer (or persons performing the similar role or
function).

 



--------------------------------------------------------------------------------



 



Benedetta I. Casamento
March 6, 2009
Page 2

•   Your start date will be April 6, 2009.

Annual Incentive Award Opportunity

•   You will be eligible for participation in any annual incentive plan of the
Company as may be in effect from time to time. Your target award opportunity
under any annual incentive plan of the Company will be 75% of your base salary.
If an incentive plan is established for FY 2009, any annual incentive award you
may be entitled to would be pro-rated.

Equity Compensation

•   You will be eligible to receive such equity incentive compensation as may be
awarded from time to time by the Company’s Compensation Committee of the Board
of Directors (the “Compensation Committee”) pursuant to The Talbots, Inc. 2003
Executive Stock Based Incentive Plan as same may be amended or superseded from
time to time (“Equity Plan”). All incentive awards granted to you will be
subject to the terms of the Equity Plan.

•   Contingent upon approval by the Compensation Committee, as a special hiring
inducement award in consideration for your joining the Company, you will be
awarded a one-time restricted stock award for 35,000 shares of Common Stock of
the Company, $0.01 par value per share (“Common Stock”) pursuant to and subject
to the terms and conditions of a Restricted Stock Award Agreement to be executed
by the Company and you upon your joining the Company. Contingent upon approval
by the Compensation Committee, this restricted stock award will be effective on
the later of your employment commencement date and the effective date of the
Compensation Committee’s approval and, subject to the terms of the Restricted
Stock Award Agreement, will vest over a three-year period as follows: 25% on the
first anniversary of the effective date of grant; 25% on the second anniversary
of the effective date of grant; and 50% on the third anniversary of the
effective date of grant.

•   Contingent upon approval by the Compensation Committee, you will also be
eligible to receive a one-time Non-Qualified Stock Option to purchase 15,000
shares of Common Stock pursuant to and subject to the terms and conditions of a
Nonqualified Stock Option Agreement, to be executed by the Company and you upon
your joining the Company. Contingent upon approval by the Compensation
Committee, the option price will be equal to the closing stock price on the
grant date which will be the later of your employment commencement date and the
effective date of the Compensation Committee’s approval. The option will vest in
one-third annual increments beginning one year from the effective date of the
award.

•   You understand and agree that the number and timing of any future equity
awards to you will be subject to Compensation Committee’s sole discretion.

Severance

 



--------------------------------------------------------------------------------



 



Benedetta I. Casamento
March 6, 2009
Page 3

•   It is understood and agreed that either you or Talbots may terminate the
employment relationship at any time and for any reason upon giving thirty
(30) days’ prior written notice. Your eligibility for severance benefits will be
pursuant to and subject to the terms and conditions of the Severance Agreement
being executed between you and the Company at the same time and attached hereto
as Exhibit B (the “Severance Agreement”). Subject to the terms and conditions of
such Agreement, in the event of a termination of your employment by the Company
without Cause (as defined in the Severance Agreement) or by you for Good Reason
(as defined in the Severance Agreement), you would be entitled to receive 1.5
times your annual base salary and 18 months benefits continuation, subject to
the Company’s receipt of a release and waiver as required by the Severance
Agreement. In the event that you become entitled to severance benefits under
either the Severance Agreement or the Change in Control Agreement you shall in
no event be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to you under such applicable agreement; any
amounts to which you are entitled to be paid under either the Severance
Agreement or the Change in Control Agreement shall not be reduced or offset in
any way, subject to all rights and remedies of the Company upon any breach by
you of any of your obligations to the Company.

Restrictive Covenants

•   Confidentiality. You agree that you will not, at any time during or
following your employment, directly or indirectly, without the express prior
written consent of the Company, other than in the performance of your duties as
an executive of the Company, disclose or use any Confidential Information of the
Company. “Confidential Information” will include all information concerning the
Company or any parent, subsidiary, affiliate, employee, customer or supplier or
other business associate of the Company or any affiliate (including but not
limited to any trade secrets or other confidential, proprietary or private
matters), which has been or is received by you or in your possession whether
from the Company, or from any parent, subsidiary, affiliate or customer or
supplier or other business associate of the Company or otherwise, or developed
by you during the term of your employment, and which is not known or generally
available to the public, but will not include any information that (i) was
generally known to the public prior to its disclosure to you; (ii) becomes
generally known to the public subsequent to disclosure to you through no
wrongful act of you or any representative of you; (iii) you are required to
disclose by applicable law, regulation or legal process (provided that you
provide the Company with prior notice of the contemplated disclosure and
cooperate with the Company at its expense in seeking a protective order or other
appropriate protection of such information); or (iv) is disclosed to your
spouse, attorney and/or your personal tax and financial advisors as reasonably
necessary or appropriate to advance your tax, financial and other personal
planning and who keeps such information confidential on terms no less favorable
to the Company than the terms of this confidentiality obligation above and
provided that you will be responsible for any breach of confidentiality by such
person.

•   Non-Disparagement. You agree that, for a period of one (1) year after
termination or cessation of your employment for any reason, you will not take
action or make any

 



--------------------------------------------------------------------------------



 



Benedetta I. Casamento
March 6, 2009
Page 4

    statement, written or oral, which is intended to materially disparage the
Company or its business. Notwithstanding anything to the contrary contained
herein or in the Severance Agreement, neither this provision nor the same
provision in the Severance Agreement shall apply to accurate statements by you
in your prosecution or defense of any action or proceeding by or against the
Company in any court or other tribunal of competent jurisdiction, including
arbitration and mediation, nor shall it apply to accurate statements by you in
any testimony given pursuant to subpoena or other process issued by a court or
other tribunal of competent jurisdiction.   •   Non-Solicitation. You agree
that, for a period of one (1) year after the termination or cessation of your
employment for any reason, you will not directly or indirectly solicit, attempt
to hire, or hire any employee of the Company (or any person who may have been
employed by the Company during the last year of your employment with the
Company), or actively assist in such hiring by any other person or business
entity or encourage, induce or attempt to induce any such employee to terminate
his or her employment with the Company. This non-solicitation does not apply to
your administrative assistant or to any person who was involuntarily terminated
by the Company more than thirty (30) days prior to any such solicitation.   •  
Non-Competition. You agree that throughout your employment, and for a period of
six (6) months after termination or cessation of employment for any reason, you
will not work directly or indirectly in any capacity or perform any services
(including as an officer, director, employee, agent, advisor, in any consulting
capacity or as an independent contractor) for any person, partnership, division,
corporation or other entity in any business in competition with the principal
businesses carried on by the Company in any jurisdiction in which the Company
actively conducts business, including for illustrative purposes only and not
limited to, Ann Taylor, Gap Inc., Chico’s FAS, J. Crew, Coldwater Creek, Polo
Ralph Lauren or Nordstroms (or any of their affiliated brands, subsidiaries or
successors) or J. Jill following the sale or other disposition of the J. Jill
brand.   •   You acknowledge, with the advice of legal counsel, that you
understand the foregoing non-competition agreement and other restrictive
covenants, that they are binding and enforceable against you, and that these
provisions are fair, reasonable, and necessary for the protection of the
Company’s business.   •   In addition to all other rights and remedies of the
Company under this offer letter or otherwise, upon any material breach of any of
the restrictive covenants set forth under the “Confidentiality,”
“Non-Solicitation” and “Non-Competition” provisions above, which is not cured
within ten (10) days following written notice to you from the Company, such
notice to be provided in the same manner as set forth in Paragraph 6(h) of the
Severance Agreement, the Company will have the right to terminate any severance
payment and benefits provided pursuant to this offer letter (including all
related agreements) or any other or successor severance agreement covering you
and the Company will also have the right to recover any severance payment and
benefits previously paid under this offer letter or such other related
agreements or any other or successor severance agreement covering you.

 



--------------------------------------------------------------------------------



 



Benedetta I. Casamento
March 6, 2009
Page 5
Definition

•   “Cause” will have the meaning set forth in the Severance Agreement.   •  
“Good Reason” will have the meaning set forth in the Severance Agreement.

Arbitration; Mediation

•   Any dispute, controversy or claim between the parties arising out of or
relating to this offer letter or all related agreements referenced herein, will
be settled by arbitration conducted in The Commonwealth of Massachusetts (before
a single arbitrator who shall be a former federal or state court judge), in
accordance with the Commercial Rules of the American Arbitration Association
then in force, and each party shall bear their own expenses including attorneys’
fees; provided, however, you acknowledge that in the event of a violation of the
restrictive covenants set forth above, the Company would suffer irreparable
damages and will be entitled to obtain from a state or federal court in The
Commonwealth of Massachusetts or a federal or state court of any other state or
jurisdiction, temporary, preliminary or permanent injunctive relief (without the
necessity of posting any bond or other security), which rights will be in
addition to any other rights or remedies to which it may be entitled. You hereby
irrevocably consent to the exclusive jurisdiction of any federal court or state
court located in The Commonwealth of Massachusetts, and you hereby agree that
process in any suit, action or proceeding may be served anywhere in the world in
the same manner as provided for notices to a party as provided in the Severance
Agreement. Moreover, nothing in this provision prevents you from filing,
cooperating with, or participating in any proceeding before the EEOC or a state
Fair Employment Practices Agency relating to discrimination or bias (except that
you acknowledge that you may not recover any monetary benefits in connection
with any such proceeding). The decision of the arbitrator conducting any such
arbitration proceedings will be in writing, will set forth the basis therefor
and such arbitrator’s decision or award will be final and binding upon the
Company and you. The Company and you will abide by all awards rendered in such
arbitration proceedings, and all such awards may be enforced and executed upon
in any court having jurisdiction over the party against whom or which
enforcement of such award is sought. Notwithstanding the foregoing, the Company
and you agree that, prior to submitting a dispute under this offer letter to
arbitration, the parties agree to submit, for a period of sixty (60) days, to
voluntary mediation before a jointly selected neutral third party mediator under
the auspices of JAMS, Boston, Massachusetts, Resolution Center (or any successor
location), pursuant to the procedures of JAMS International Mediation Rules
conducted in The Commonwealth of Massachusetts (however, such mediation or
obligation to mediate will not suspend or otherwise delay any termination or
other action of the Company or affect the Company’s other rights).

 



--------------------------------------------------------------------------------



 



Benedetta I. Casamento
March 6, 2009
Page 6
Taxes

•   Notwithstanding anything to the contrary in this offer letter or the related
agreements referenced herein or in any other severance agreement or severance
arrangement between you and the Company, including without limitation the
Severance Agreement and Change in Control Agreement (for purposes of this
subsection, all collectively referred to as the “agreements”), it is the
intention of the parties that each of such agreements comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and any
regulations or other guidance issued thereunder, and the agreements and the
payments of any benefits thereunder will be operated and administered
accordingly. Specifically, but not by limitation, you agree that if, at the time
of termination of employment, the Company is considered to be publicly traded
and you are considered to be a specified employee, as defined in Section 409A of
the Code (and as determined as of December 31 preceding your termination of
employment, unless your termination of employment occurs prior to April 30, in
which case the determination will be made as of the second preceding
December 31), then some or all of such payments to be made under the agreements
as a result of your termination of employment will be deferred for no more than
six (6) months following such termination of employment, if and to the extent
the delay in such payments is necessary in order to comply with the requirements
of Section 409A of the Code after utilizing the short-term deferral and
involuntary separation pay plan regulations. Upon expiration of such six
(6) month period (or, if earlier, your death), any payments so withheld will be
distributed to you, with a payment of interest thereon credited at a rate of
prime plus 1% (with such prime rate to be determined as of the actual payment
date). Notwithstanding anything contained in this Agreement to the contrary, the
Company acknowledges that, for purposes of Section 409A of the Code, each and
every payment made under this Agreement shall be deemed a separate payment and
not a series of payments. The foregoing provisions of this subsection are hereby
incorporated into and made a part of the Severance Agreement and the Change in
Control Agreement.

Release and Waiver

•   The Company’s obligation to make the payments and provide the benefits to
you under or in connection with this offer letter or the related agreements
referenced herein, or under any other severance agreement or severance
arrangement (including, without limitation, under the Severance Agreement or the
Change in Control Agreement) will be conditioned upon and subject to your
delivery to the Company of an executed release (which will be effective when
such release is no longer subject to revocation) of any and all claims against
the Company, its parent entities, affiliates, employee benefit plans and
fiduciaries (to the extent permissible under ERISA), and their respective
officers, employees, directors, agents and representatives satisfactory in form
and content to the Company’s counsel.

 



--------------------------------------------------------------------------------



 



Benedetta I. Casamento
March 6, 2009
Page 7
Miscellaneous

•   This offer letter together with all related agreements referenced herein
(collectively, the “Documents”) constitute the entire understanding between you
and the Company and cannot be modified, altered or waived unless it is done in a
writing signed by both you and the Company. If there is any conflict between the
terms of these Documents and any other document related to your employment, the
terms of these Documents will control. This offer letter is governed by the laws
of The Commonwealth of Massachusetts (other than its rules for conflicts of
laws). This offer letter is personal in nature to the Company and your rights
and obligations under this offer letter may not be assigned by you. This offer
letter shall be binding upon and inure to the benefit of the parties hereto and
their successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, and heirs). The Company also agrees that you will be entitled
to indemnification and advancement of expenses on and subject to the terms and
conditions of Section 6.4 of the Company’s bylaws as currently in effect

•   It is the intention of the parties that the provisions of this offer letter
will be enforced to the fullest extent permissible under the laws and public
policies of each state and jurisdiction in which such enforcement is sought, but
that the unenforceability (or the modification to conform with such laws or
public policies) of any provisions hereof, will not render unenforceable or
impair the remainder of this offer letter. Accordingly, if any provision of this
offer letter will be determined to be invalid or unenforceable, either in whole
or in part, this offer letter will be deemed amended to delete or modify, as
necessary, the offending provisions and to alter the balance of this offer
letter in order to render the same valid and enforceable to the fullest extent
permissible.

•   By accepting this offer, you represent that you are not under any obligation
or covenant to any former employer or any person, firm or corporation, which
would prevent, limit or impair in any way the performance by you of your duties
as an employee of Talbots. You have also provided to the Company a true and
complete copy of any non-competition and/or non-solicitation obligation or
agreement to which you may be subject.

•   You unconditionally agree not to: (1) use in connection with your employment
with Talbots any confidential or proprietary information which you have acquired
in connection with any former employment or reveal or disclose to Talbots or any
of Talbots employees, agents, representatives or vendors, any confidential or
proprietary information which you have acquired in connection with any former
employment; or (2) directly or indirectly solicit or attempt to solicit for hire
any employee of any prior employer or directly or indirectly interfere with any
customer or vendor relationship of any prior employer, in each case, in breach
or violation of any existing covenant or obligation to which you may be subject
and for the time period specified in any such covenant or obligation. You
acknowledge that this policy and practice of Talbots is to be strictly followed
and adhered to by you. You also agree that you have not taken and do not have in
your possession any confidential information of a prior employer and have
returned to your prior employer any confidential information which was in your
possession.

 



--------------------------------------------------------------------------------



 



Benedetta I. Casamento
March 6, 2009
Page 8

•   You represent that the information (written or oral) provided to the Company
by you or your representatives in connection with obtaining employment or in
connection with your former employments, work history, circumstances of leaving
your former employments and educational background is true and complete.

•   This offer is effective only through Friday, March 27, 2009 and is
contingent upon a satisfactory background check. If you wish to accept our offer
as outlined above, please sign and return this letter to me. The enclosed copy
is for your records.

•   This offer letter will be effective upon execution and shall remain in
effect at all times during your employment with the Company, unless expressly
amended or superseded in writing by the parties hereto.

Benedetta, we are thrilled you are joining the “Talbots Team” and look forward
to the contributions you will make to the overall success of the Company!

          Very truly yours,
      /s/ Michael Scarpa       Michael Scarpa      Chief Operating Officer and
Chief Financial Officer       

          Accepted and agreed
this 30th day of March, 2009
      /s/ Benedetta I. Casamento       Benedetta I. Casamento             

 